Citation Nr: 1426528	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  02-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for lumbosacral strain to include a separate rating based on neurological impairment.

2. Entitlement to an effective date prior to May 25, 2010, for the assignment of a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for an increased initial evaluation was previously denied by the Board in February 2009.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court) which, in January 2010, issued an order granting a Joint Motion for Remand (Joint Motion), vacating the February 2009 Board decision and remanding the Veteran's claim to the Board for additional consideration.  The Board then remanded the Veteran's claim for additional development in April 2010 and December 2011.  

The Agency of Original Jurisdiction (AOJ) issued a rating decision in August 2011 awarding TDIU benefits, thus fully satisfying the appeal on the issue of entitlement to TDIU.  In a September 2012 rating decision, the AOJ awarded an earlier effective date of May 25, 2010, for the award of TDIU; the Veteran properly appealed the effective date assigned.  

The Board denied entitlement to a higher initial rating for lumbosacral strain in March 2013.  The Veteran appealed the Board's denial to the Court which, in December 2013, issued an order granting a Joint Motion (Joint Motion), vacating the March 2013 Board decision and remanding the Veteran's claims to the Board for additional consideration.

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The December 2013 Joint Motion indicates that the 2005 letter reflecting an award of  Social Security Administration (SSA)  disability benefits contained in the file is incomplete, so it must be obtained on remand. 

The TDIU effective date issue is inextricably intertwined with the initial rating issue.  Thus, once the SSA records are obtained, the RO is instructed to readjudicate both issues. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the complete 2005 SSA award letter and any outstanding related medical records. 

2. Readjudicate the claims on appeal to include the matter of a separate rating for neurological impairment of the spine.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




